DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system for determining a status of plants having, inter alia, a processing unit arranged for determining a status of said one or more plants on the basis of the reflected light received by said plurality of receiver channels; wherein a light transmitter control unit is arranged to cause the light transmitter transmit bursts of modulated light, and wherein the light receiver is arranged for detecting light synchronized with the modulated transmitted light” (claim 25) and a method therefor having the steps of “transmitting broad band illumination to one or more plants using a light transmitter, wherein the light is transmitted in bursts of modulated light; 4receiving light in mutually different wavelength bands from said one or more plants by a light receiver including a plurality of receiver channels, wherein the light received by the plurality of receiver channels is detected synchronized with the modulated transmitted light; and determining by a processing unit a status of said one or more plants on the basis of light received by the plurality of receiver channels” (claim 41). The remaining claims 26-40 and 42-45 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 25 through 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maxik et al., Patent No. 9,408,275; Bermudez Rodriguez et al., Patent No. 9,886,016.
                                                        Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844